Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered July 1, 2003, convicting him of operating a motor vehicle while under the influence of alcohol as a felony, aggravated unlicensed operation of a motor vehicle in the first degree (two counts), failing to stop at a stop sign, and failure to signal a lane change, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Adams, J.P., Krausman, Rivera and Lifson, JJ., concur.